Citation Nr: 1302349	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO. 07-39 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a higher initial rating than the 10 percent assigned for L-1 compression fracture, benefits granted on the basis of 38 U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his caregiver


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The rating decision granted compensation benefits pursuant to 38 U.S.C.A. § 1151 for the Veteran's L-1 compression fracture; a 10 percent disability rating was assigned, effective from December 29, 2004. 

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing conducted in September 2009.  A copy of the hearing transcript (transcript) is of record and has been reviewed. 

In a June 2009 VA Form 646, the Veteran's representative raised the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  In addition, the Veteran raised the issue of entitlement to service connection for depression during his September 2009 hearing.  See Board Hearing Transcript, page 7.  The Board remanded this claim in November 2009 and again in March 2011 so that additional development of the evidence could be conducted, and in the Introduction to both these remand orders, the Board noted that these two issues had been raised and referred them both to the RO for initial development and adjudication.  It appears that no action has been taken by the RO on these issues.
 
Therefore, the issues of entitlement to service connection for depression and for entitlement to TDIU are again referred to the RO for appropriate action based on their having been raised by the record but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200 (2012); see also Bernard v. Brown, 4 Vet. App. 384, 390 (1993) (38 U.S.C.A. § 7105 establishes a series of very specific, sequential, procedural steps that must be carried out by a claimant and the RO before a claimant may secure appellate review by the Board.).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

The Veteran has been granted benefits based on the provisions of 38 U.S.C.A. § 1151 for an L-1 compression fracture.  The RO granted these benefits in the December 2006 rating decision, based on findings that it was at least as likely as not that the L-1 compression fracture was causally associated with spine hyperextension techniques for improved functioning taught the Veteran by VA as part of physical rehabilitation or occupational therapy following his non-service-connected cervical spinal cord injury and resulting incomplete quadriplegia in 1973. 

In the December 2006 rating decision, the RO assigned a 10 percent disability rating for the L-1 compression fracture, which rating the Veteran has appealed, seeking a higher rating on both schedular and extraschedular bases.  The Veteran contends that the increased pain and debilitation associated with the L-1 compression fracture has caused him to lose abilities to function independently, including loss of ability to ambulate with a walker; loss of ability to exercise using a manual wheelchair; loss of ability to transfer; loss of potential ability to pursue gainful work; and loss of ability to attend to other needs, including cooking and shopping, without considerable assistance. 

In its November 2009 remand, the Board ordered several actions, and it noted in its March 2011 remand that these had not yet been accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).  This included the RO's review of videos contained on three digital video discs (DVDs) submitted by the Veteran which showed the Veteran's rehabilitation progress reportedly in 1986 and 1987.  In March 2011, the Board noted that it could not review evidence in the first instance in the absence of waiver of initial RO review of the evidence due to the Board's status as an "appellate tribunal."  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board then noted that the Veteran had not waived such RO review of the DVD evidence.  That RO review has still not been waived and was raised as a basis of the need for further remand by the Veteran's representative.  See Representative's April 2012 Letter, page 6.  Although the Board had noted that the RO reported some difficulty reviewing the DVDs, the record reflects that the DVDs were successfully reviewed by both the Board and a medical examiner through use of an ordinary DVD player; the DVDs hold videos that the Veteran reported were transferred from prior media dating from the 1980s.  There is still no waiver of RO review of this evidence, necessitating remand again.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Rather, in a March 2012 SSOC, the AMC instructed that, if the Veteran wished to have the three submitted DVDs reviewed, he should submit "the original discs." As the Veteran's representative has observed, there could be no original "discs" from the 1980s, as DVD technology was not then available, and the DVDs submitted by the Veteran contained videos converted from prior media.  In its prior remands, the Board did not require the Veteran to submit any previous copies of the videos in older media format (which the Board or the RO would then likely have greater difficulty in viewing).  The RO or AMC adjudicator should view the submitted videos in their present DVD format on a DVD player because DVD players are still readily available.  It may also be possible to view the DVDs on a desktop computer.

Additionally, following the Board's March 2011 remand, the AMC requested from the Director, Compensation Service, an opinion as to whether extraschedular consideration was warranted in this case.  In a September 2011 Memorandum, the Director denied entitlement to an extraschedular rating based on findings that the Veteran's L-1 compression fracture had not resulted in marked interference with employment or prolonged periods of hospitalization.  38 C.F.R. § 3.321(b)(1) (2012).  This decision by the Director is not finally determinative of the issue, and a disability rating on both schedular and extraschedular bases must still be considered by the Board, and by the RO or AMC in the first instance with issuance of a SSOC.  

The case presents difficult medical questions, with the Veteran's history of incomplete quadriplegia originating with the initial non-service-connected injury in 1973, the result of a pool diving accident, and questions of the Veteran's level of functional capacity before and after the VA therapy and the L-1 compression fracture.  In the September 2011 Memorandum, the Director, Compensation Service, noted that the record reflected that the Veteran had not worked since his 1973 accident, and that the Veteran was currently involved in "some significantly gainful and productive activities in committees and with organizations." Thus, as the Director noted, there are questions raised by the record as to whether there is any increased loss in capacity for gainful work or functioning resulting from the L-1 compression fracture.  

In July 2012, the Board requested an Outside Medical Opinion (OMO) to address (1) whether it was at least as likely as not that the Veteran's low back disability manifestations were the result of his L-1 compression fracture, versus due to other causes; and (2) how likely it was that the Veteran's L-1 compression fracture, by itself, would prevent the Veteran from obtaining or maintaining full-time employment , to include a "desk job" (sedentary employment).  

In an August 2012 opinion, the Independent Medical Examiner (IME), based on review of the record but not examination of the Veteran, noted that the Veteran had undergone a fusion using Harrington rods in an attempt to ameliorate the L-1 compression and associated pain, and that this had apparently been unsuccessful, with chronic low back pain syndrome persistent.  The examiner thus attributed current low back pain to the L-1 compression fracture.  However, the examiner also opined that the Veteran's lower extremity paraplegia was "clearly" unrelated to the L-1 compression fracture but rather originated with the prior cervical spine injury in 1973.  Unfortunately, the IME failed to address the second question posed as to the likelihood of the L-1 compression fracture precluding employment, stating instead, "In conclusion, this case continues to be difficult to assess as relative contribution of different factors (C5 cord injury and L1 vertebral body fracture discovered 14 years after the initial and devastating trauma resulting in severe neurologic deficit)." 

Additionally, the IME expressed some doubts about causes of the Veteran's reported increasing debilitation following the 1973 initial injury, specifically in the interval between 1973 and 1980.  The IME pointed to the possibility of gradual development of a posttraumatic cervical syringomyelia following the C-5 cord injury, noting that the record did not reflect that an MRI of the cervical spine had been obtained since 1980 to rule this out.  

Upon a prior VA examination for compensation purposes in June 2010, the examiner carefully reviewed the record and noted a highly equivocal history as to whether, as the Veteran has alleged, he became more disabled as a result of back pain reportedly due to L-1 compression fracture.  The examiner noted that the record showed the Veteran being quite active in activities as late as 2008, including on issues and committees dealing with the disabled, being active in boating, and engaging in photography, though with pain reportedly slowing his activities.  The examiner also noted the Veteran's claims of significant difficulties with activities, including in his pursuit of a Master's Degree, as a result of his physical impairments following his 1973 accident and in the years following that accident, long prior to reported onset of back pain in 1987 associated with the L-1 compression fracture.  The examiner also noted records reflecting that the Veteran suffered a left shoulder injury in a motor vehicle accident in 1995, which was implicated in his reportedly having to switch from a manual to a motorized wheelchair.  Thus, the June 2010 VA examiner noted significant evidence potentially in conflict with Veteran's assertion of significantly increased debilitation principally or wholly as a result of the L-1 compression fracture.  Unfortunately, despite these careful observations, the VA examiner in June 2010 asserted that she was unable to address the extent to which the Veteran's L-1 compression fracture impaired his capacity for gainful employment "without resorting to mere speculation."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (when an examiner concludes that an "etiology opinion is not possible without resort to speculation . . . it is not clear whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, that would permit such an opinion").

Upon a prior examination in May 2007, the examiner noted that the Veteran reported havng been able to live alone and be fairly independent prior to the L-1 compression fracture, but that this was no longer the case, with the Veteran now requiring significant aid and attendance at home.  However, the May 2007 examiner's observations are not consistent with other evidence in the record, including those observations made by the June 2010 examiner.  In addition, the May 2007 examiner documented a more limited review of the record.  In this regard, the Board notes that opinions based on inaccurate factual premises are not to be considered probative in its adjudication.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2012).  

The Veteran's representative has argued that the present development of the case compels further "adequate examination" to ascertain the current level of disability attributable to the L-1 compression fracture.  See Representative's April 2012 Letter, page 7.  Although this letter was submitted prior to the OMO obtained in August 2012, that OMO did not afford an opinion of the current level of impairment.  Thus, for the reasons noted above, an additional VA examination should be conducted upon remand, which examination may be informed by an MRI of the cervical spine to rule out the possibility of posttraumatic cervical syringomyelia.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran additional opportunity to submit evidence or argument in furtherance of the remanded claim.  

2.  With the Veteran's assistance, as appropriate, obtain all VA or private treatment records pertaining to his claimed disability.  

3.  Obtain an MRI of the Veteran's cervical spine (or other appropriate test or study) to rule out the possibility of posttraumatic cervical syringomyelia, to the extent such a procedure is not precluded by the rods implanted to stabilize the Veteran's L-1 compression fracture.  

4.  Because the Board believes that an examination by a specialist should be afforded in this case, the veteran should be afforded an appropriate in-person examination by a qualified specialist in disorders of the spine, to address the nature and severity of his L-1 compression fracture, and to distinguish this, to the extent possible, from impairments due to other diseases or disabilities, including in particular his incomplete quadriplegia due to cervical spine injury in 1973.  The claims file must be made available to the examiner for review before the examination.  In addressing the questions below, the examiner's opinions must be informed by a review of the Veteran's medical history and findings as documented upon prior examinations and treatments.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of severity.  Lay statements should be considered, with due consideration of their credibility or lack of credibility based on other evidence of record or other evidence presented.  Any indicated tests or studies should be conducted.  The examiner should note the results of MRIs obtained or other tests or studies conducted to rule out the possibility of posttraumatic cervical syringomyelia as a disease causing symptoms including spine pain complained-of by the Veteran.  The examiner should then do the following: 

a.  The examiner is hereby advised that the examination is necessitated by the Veteran's ongoing contentions of greater disability and decreased functioning beginning in 1987 as a result of L-1 compression fracture, and his contention of this constituting a significantly increased level of impairment above that resulting from his incomplete quadriplegia from a diving accident in 1973.  Although a VA examiner in May 2007 attributed greater disability to effects of the L-1 compression fracture, a VA examiner in June 2010 noted many more details in the historical medical record which complicated the picture and brought into question whether additional disability had resulted from the L-1 compression fracture.  An additional, outside medical opinion (OMO) was obtained in August 2012.  Unfortunately, neither the June 2010 examiner nor the August 2012 OMO provided an assessment of the amount of disability or impairment in work capacity resulting from the L-1 compression fracture.  

b.  To the extent possible, the examiner is asked to provide a detailed report of the current nature and severity of the Veteran's L-1 compression fracture and associated symptoms.  Provide a detailed opinion of the amount of disability and impairment in work capacity resulting only from the L-1 compression fracture and resulting pain, distinguishing this disability and impairment in work capacity from that attributable to other causes, including the Veteran's incomplete quadriplegia following a diving accident in 1973, any left shoulder disability status post motor vehicle accident in 1995, and any posttraumatic cervical syringomyelia (if found).  Beginning from December 2004, a history should be noted of any intervals of incapacitating exacerbations of the L-1 compression fracture and their frequency and duration, any necessary hospitalizations due to the L-1 compression fracture, and medications required inclusive of pain medications due to the L-1 compression fracture.  

c.  The examiner must provide factual bases and a complete rationale for all opinions expressed.  In so doing, the examiner should carefully review prior examination and treatment records, and consider other evidence, inclusive of the Veteran's own assertions and other submitted lay evidence.  

d.  The examiner is advised that a lay statement may support diagnosis, causation or aggravation, and symptoms, to the extent the layperson making the statement is competent to provide the substance of the statement (i.e., to the extent the statement is within the ambit of lay knowledge).  

e.  The conclusions of the examiner should reflect review of the claims file, and the discussion of pertinent evidence.  If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation why that is so.

5.  Thereafter, readjudicate the remanded claim de novo.  The raised issues of TDIU under 38 C.F.R. § 4.16, as well as entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b), should each be considered.  In so doing the RO/AMC must review the evidence presented, inclusive of the rehabilitation videos submitted by the Veteran on DVDs, which may be viewed using an ordinary DVD player.  If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


